Title: From Alexander Hamilton to John J. U. Rivardi, 21 March 1800
From: Hamilton, Alexander
To: Rivardi, John J. U.



Sir
NY. March 21st 1800

A letter which I have just received from the S of War contains the following paragraph.
“Mr. Chapin, Agent for Indian affairs, has informed me, under date of 6th ultimo, that the Tuskarora nation, residing near to Niagara, complaining of Major Rivardi, (or his people under his command), of killing three of their horses, and on finding proof of that effect he has refused to make them satisfaction.”
You will make immediate and strict enquiry into this case, and, should the complaint appear to be well founded, you will have the Indians compensated for the loss they may have sustained. The offenders, if they can be discovered, must be brought to severe punishment, and the sum advanced to the Indians detained out of their future pay.
You will report to me the particulars of the case, and the measures which you may take.
Major Rivardi

